United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-30680
                        Conference Calendar


ANTHONY JOSEPH WILLIAMS,

                                    Plaintiff-Appellant,

versus

CURT WAINWRIGHT; JOSH OTWELL; ANGIE HUFF; RAY HANSON,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 5:05-CV-34
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Anthony Joseph Williams, Louisiana prisoner # 397646,

appeals the district court’s dismissal of his civil rights

complaint as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

Williams argues that the district court misconstrued his

complaint as seeking relief for a deprivation of property which

occurred in November 2003, when in fact the complaint alleged

claims arising out of a January 2005 incident of retaliation.

     The record shows that Williams submitted the complaint to

prison authorities for mailing on December 26, 2004; thus, it is

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-30680
                                -2-

not possible that the complaint alleged claims arising out of an

incident occurring in January 2005.   Accordingly, the dismissal

of the complaint was not an abuse of discretion.   See Siglar v.

Hightower, 112 F.3d 191, 193 (5th Cir. 1997).   Williams’s appeal

is without arguable merit and is therefore dismissed as

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); see 5TH CIR. R. 42.2.

     The district court’s dismissal of Williams’s complaint and

this court’s dismissal of his appeal count as two strikes under

28 U.S.C. § 1915(g).   See Adepegba v. Hammons, 103 F.3d 383, 387

(5th Cir. 1996).   Williams is cautioned that if he accumulates

three strikes, he may no longer proceed in forma pauperis in any

civil action or appeal filed while he is incarcerated or detained

in any facility unless he is under imminent danger of serious

physical injury.   See § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.